         Case 1:19-cv-07708-VSB Document 19 Filed 09/12/19 Page 1 of 4




                        DECLARATIONOF MIKI RADOVANOVIC

   Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

                                                 1.

       My name is Miki Radovanovic.         I am above the age of eighteen and competent in all

respects to give this Declaration.   The facts stated herein are true and based on my personal

knowledge.

                                                 2.

       I am the Chief Operating Officer of Avra Hospitality, LLC ("Avra"). I am not a member

of Avra nor do I hold an ownership interest in the company.

                                                 3.

       Avra is a hospitality management company. As such, Avra provides hotel owners with

hotel management services, including operational services, human resource services, revenue

enhancement, bookkeeping services, and marketing services, among others.

                                                 4.

       Currently, Avra manages four hotels - three Hilton-branded hotels located in Rochester,

Minnesota, and the small "Inn at Harbor Hill" located in New London, Connecticut. Avra does

not hold an ownership interest in any of these four hotels.

                                                 5.

       Avra has never managed, and is not currently managing, any hotels located anywhere

within the State New York.
                                                 6.

       Avra does not own or maintain any offices in New York, and none of Avra's officers,

agents or employees are based in New York or reside in New Yorlc. Avra does not have any assets




                                                 1




                                                                Scanned with CamScanner
        Case 1:19-cv-07708-VSB Document 19 Filed 09/12/19 Page 2 of 4




located in New York and docs not transact business in New York.

                                              7.
       Avra's corporateoffice and principalplace of businessis located in Rochester,Minnesota.

All of Avra's employees, with the limited exception of those employees assigned to work at the

"Inn of Harbor Hill" in Connecticut,arc based and work in Rochester,Minnesota.

                                              8.

       I was never personally served with the Complaint and Swnmons in the above-styled

lawsuit. These papers appear to have been handed to Avra's Vice President of Revenue, Maria

Cvetkovic. Ms. Cvetkovic is not Avra's registered agent. More importantly, I have never

authorizedMs. Cvetkovicto accept service on my behalf.

                                              9.

       I, personally,do not have any businessdealings in New York. I do not own, lease or rent

any real or personal property (residentialor commercial)located in New York. I do not own any

assets located in New York nor do I maintainany bank accounts in New York. I do not file taxes

in New York, hold a New York driver's license,nor am I registeredto vote in New York.

                                             10.

       More than 95% of Avra's gross revenuesare generatedwithin the State of Minnesota,with

the balance earned within the State of Connecticut. Avra does not generate any revenue within

the State of New York.

                                             11.

       Avra is a business-to-businesscompany, and does not engage in sales directly with

consumers. Instead,consumersinteractdirec~ywith Avra's clients (i.e., the owners of the hotels)

and book rooms throughwebsitesmaintainedby those hotel owners,hotel brands and certain third-



                                              2




                                                              Scanned with CamScanner
         Case 1:19-cv-07708-VSB Document 19 Filed 09/12/19 Page 3 of 4




party booking agents - notably, not Avra. To be clear, Avra has not and does not
                                                                                 engage in any

sales transactions with consumers located in New York.



                                                12.

       Avra' s hospitality management service website launched in October 2017. A vra' s website

is !!!!! configured to process, transact or engage in any sales, and a consumer is not able
                                                                                            to book
rooms in any of hotels managed by Avra using that website.          Instead, the website is solely
informational in nature-and   is simply provided so that owners of hotels may learn about Avra's

services and experience.

                                                13.
       There is a "Career Opportunities" tab on Avra's website , which allows individuals

interested in working at an Avra-managed hotel to view open positions. There .is also a "Contac
                                                                                                t
Us" portal on Avra' s website that was designed for the purpose of allowing hotel owners to
                                                                                            provide
us their contact information if they are interested in discussing our hotel management services
                                                                                                . If
someone were to enter information using this portal, an email would be sent to myself or Michelle

Milde, our Marketing Manager. But, other than the initial submission that was sent by us internall
                                                                                                   y
to test the portal's operability when the website was launched, we have not received any
                                                                                         other
submissions through the "Contact Us" portal .

                                                14.
       To date, I am unaware of a single instance in which Avra has been contacted by a New

York consumer as a result of Avra's website or online presence.

                                                15.

       My primary residence is located in Rochester, Minnesota.




                                                3




                                                                   Scanned with CamScanner
        Case 1:19-cv-07708-VSB Document 19 Filed 09/12/19 Page 4 of 4



                                                16.

       Until recently, my personal office for Avra was located at 10 East Center St, Rochester,

Minnesota 55904. On or about September 3, my office was relocated to 150 S. Broadway,

Rochester, Minnesota 55904. When Ms. Cvetkovic was served with this lawsuit on or about

August 22, 2019, neither myself nor Mr. Chafoulias maintained offices at the location where she

was served.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this LZ_day
                             of September , 2019.          j / f;;J
                                                      cAL:~~
                                                      MIKI RADOVANOVIC




                                                 4




                                                                  Scanned with CamScanner
